DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit as a Continuation of prior-filed application 14/787116 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/22/21 and 11/8/21 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings were received on 3/8/21.  These drawings are accepted.
Claim Objections
Claim(s) 1-12 is/are objected to because of the following informalities:  
Claim 1: line 4, before “teeth” insert ---teeth extending from the core, the---. 
Claims 2-12: line 1, replace “Claim” with ---claim---. 
Claim 3: replace “inflexion” with ---inflection---. 
Claim 6: replace “point(s)” with ---point---. 
Claims 11-12: replace “claim 1” with ---claim 2---.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3-4, 7, and 9-10, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3: recites “each having a point of inflection”; however, claim 1 already requires at least one point of inflection so is this requiring two total points of inflection or three? For examination purposes, the claim will be treated as though it is claiming two points of inflection. Clarification or correction is requested.  
Claim 4: recites “wherein the gradient of the point of inflection is between 30-80o”; however, a gradient is defined as an incline or a slope and is not an angle, furthermore a “point” cannot have a slope because it is a point and not a line making it unclear what exactly this is attempting to claim. For examination purposes, the claim will be treated as reciting wherein opposing edges of each tooth form an angle of between 30-80o. Clarification or correction is requested.  
Claim 7: recites “wherein the teeth narrow only in their top part”; however, claim 1 recites that the teeth “narrow in front view” so is this the same narrowing or a different narrowing? For examination purposes, the claim will be treated as reciting the same narrowing as set forth in claim 1. Clarification or correction is requested.  
Claim 9: recites “wherein the height of the top part of the teeth is constant from one tooth to another and that of their bottom part is variable”; however, this appears to directly conflict with preceding claim 1, which requires that the “top part correspond to an upper half of the respective tooth”; however, that would require that the heights of the top and bottom parts be equal halves of the tooth so this is confusing. Clarification or correction is requested.  
Claim 10: recites wherein the teeth become thinner in the direction of their free end; however, claim 1 recites that the teeth “narrow in front view” so is this the same narrowing or a different narrowing? For examination purposes, the claim will be treated as reciting the same narrowing as set forth in claim 1. Clarification or correction is requested.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-8, 10-13, and 15, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret (WO 2010013213).
Claims 1 and 3: Gueret discloses an applicator (2, Fig 1) for applying a product (P, Fig 1) to the eyelashes or eyebrows (Page 7, 5-10), having a molded applicator member (8; Page 16, 20-30) having a core (10) that extends along a longitudinal axis (Y, Fig 1), and teeth (18) extending from the core (see Figs 1-2), the teeth having a symmetric shape in front view (see Figs 15 & 18) each tooth extending along a longitudinal axis and that narrow in front view in the direction of their free end (see Figs 15 & 18) and each tooth has a pair of opposite edges each having a point of inflection (see Figs 15 & 18), each tooth having a bottom part (18a) and a top part, the top part corresponding to an upper part of the tooth and along the tooth longitudinal axis with the top part defining a free end of the tooth opposite to the core, the greatest width being located in the top part of the tooth; the width of the tooth in the bottom part is strictly inferior to the greatest width of the tooth (see Figs 15 & 18). Since a total height of each tooth can be between 0.5-1.8mm (Page 10, 29-32) and 1.7-4.5mm (Page 10, 14-20) and the height of the bottom part can be between 0.05-1mm (Page 6, 10-20), this means that a height of the bottom part can overlap with a height of the top part such that the top part would correspond to an upper half of the respective tooth and a height of the bottom part would correspond to a lower half of the respective tooth. 
Claim 2: the teeth can have a cross section flattened along a flattening plane (see Fig 4A). 
Claim 4: the angle formed between the two opposite edges of each tooth is between 30-80o (see Figs 15 & 18). 
Claim 5: the teeth are disposed in at least one longitudinal row (see Fig 2). 
Claim 6: the points of inflection are located in the top part of the teeth (see Figs 15 & 18). 
Claims 7 and 10: the teeth narrow or become thinner only in their top part (see Fig 15). 
Claim 8: the teeth can have a variable height (Page 10, 14-20 & 29-32). 
Claims 11 and 15: the flattening plane of the teeth can form a 90o angle with the longitudinal axis of the core (see Fig 4A; Page 16, 1-10). 
Claim 12: the flattening plane of the teeth can run parallel with the longitudinal axis of the core (Page 16, 1-10), thereby forming a zero angle with the longitudinal axis of the core. 
Claim 13: the applicator of claim 1 can be part of a packaging and application device (1, Fig 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (WO 2010013213).
Claim 9: Gueret discloses the height of the teeth can vary from 0.5-1.8mm at the distal end (Page 10, 30-31) to 1.7-4.5mm on the rest of the brush applicator (Page 10, 14-20) and that the height of the bottom part can vary from 0.05-1mm (Page 6, 10-20). Gueret discloses the invention essentially as claimed except for the height of the top part being constant while the height of the bottom part varies. However, it would have been an obvious matter of design choice to modify the applicator brush of Gueret by providing the top part with a constant height and varying the height of the bottom part, since the applicant has not disclosed that this dimensional change solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with consistent height top and bottom parts. Furthermore, this is just one of the limited options available by varying the heights of the top and bottom parts as prescribed by Gueret. For example, the bottom part could have a height varying from 0.05-1mm while the total length of each tooth lies between 0.5-1.8mm, as taught by Gueret and thereby meet the claim limitations. 
Claim 14: modified Gueret discloses the invention of claim 9 and Gueret further discloses the height of the top part to equal the total height of each tooth minus the height of the bottom part, which would be 0.5-1.8mm (Page 10, 30-31) – 0.05-1mm (Page 6, 10-20) = 0.45-1.03mm and 1.7-4.5mm (Page 10, 14-20) – 0.05-1mm (Page 6, 10-20) = 1.65-3.5mm so Gueret discloses the top part can have a height ranging from 0.45-3.5mm, which falls within the claimed range of 0-5mm and a height of the bottom part can range from 0.05-1mm, which also falls in the claimed range. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772